DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s response filed 22 July 2022 has overcome the objections to the specification. Accordingly, the objection to the specification is withdrawn. Regarding the objections to the drawings, Examiner agrees that the cavity between the prefabricated blank and the molded surface of the male die, as well as the solution inside the male die, is shown in the drawings. The objections to the drawings are withdraw based on incorporation of the suggested claim language below.
Further, Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. Applicant argues on Pages 7-8 of the Remarks that Dong (Fig. 5) and Liu (Fig. 1) do not show a solution cavity, and that the solution cavity in Liu is not in communication with the low-temperature vessel and the booster pump. Examiner respectfully submits that Dong (Figs. 5 and 6) discloses fluid flowing through an interior of the die (2), which is a cavity. Liu teaches a cavity in the punch (2).  Examiner notes that a channel is a cavity.  Liu further discloses that the coolant (1) cools the male die. Coolant (1) is disclosed as in a low-temperature vessel (See Figs. 1-2). The rejection is maintained.
Further, Applicant appears to, but does not explicitly, traverse the Examiner’s assertion that it would be common knowledge that a pump would be used to “inject” fluid into the male die, as disclosed by Dong. However, Examiner presents evidentiary reference Hasegawa (JP 59-141328), cited in previous Office Action, which discloses that a pump (12) is used to pump fluid through a male die (6) to expand an article against a female die (9). Therefore, as Applicant’s response does not adequately convey that one of ordinary skill in the art would not know to inject fluid using a pump, and based upon the evidentiary reference above, the rejection is maintained.
Further, Applicant’s amendment has introduced new issues as set forth in the Office Action below.
Claim Objections
Claim 1 is objected to because of the following informalities:
“the a holding pressure” (line 14). Examiner suggests, “the holding pressure”
“7M MPa” (line 14). Examiner suggests, “7 MPa”
“the prefabricated plate blank conform to” (line 24). Examiner suggests, “the prefabricated plate blank conforms to”
“the complex component” (line 26). Examiner suggests, “a component”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase, “so that a cavity between the prefabricated plate blank and the male die is kept in a sealed state” (lines 15-16) in combination with “pumping into the cavity between the prefabricated plate blank and the male die the ultra-low temperature medium” (lines 21-22) renders the claim indefinite. A step of forming a cavity between the prefabricated plate blank and the male die has not been positively recited, and further, the ultra-low temperature medium, is disclosed in lines 5-6 of the claim as being in a solution cavity of the male die. Therefore, it is unclear which cavity is being filled with the medium and/or how the medium in solution cavity of the male die forms the cavity between the blank and  the die.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 107745029) in view of YANAGIYA (JP 58-077722), Liu (CN 107866491), and Schulze (DE 10313072).
Regarding Claim 1, Dong discloses a metal forming method comprising: a male die (Punch: Fig. 4, #1) with a solution cavity (See Fig. Fig. 6, channel (2) holding fluid); and 
S1, holding a plate (Aluminum-lithium alloy: Par. 0038) over a female die (Fig. 4, #7) by pressing a blank holder (Blank holder: Par. 0012) around a perimeter of the plate (See Fig. 4);
S2, driving the male die (Punch: Fig. 4, #1) downward to push the plate toward a bottom of the female die to form a prefabricate plate blank (See Figs. 4-5), wherein a surface of the female die and a surface of the male die are mismatched (See Fig. 5);
wherein a sealing element (Fig. 5, #3) is arranged at a contact position of an upper surface of the blank holder and the male die (See Fig. 5);
S3, pumping into the cavity between the prefabricated plate blank and the male die the medium through a circulation pipeline (Fig. 6, #2. Examiner notes that the channel is a cavity in the die), and pressurizing the medium in the cavity so that the prefabricated plate blank conforms to the surface of the female die under the pressure exerted by the medium to form the complex component (See Fig. 6); and
S4, recycling the ultra-low temperature medium in the cavity, lifting  the male die, removing the blank holder, and removing the formed component (After forming, the punch first moves upward, and then the blank holder moves upward, the pressure medium is injected through the exhaust hole, and the specimen at the bottom of the tank is demolded and taken out under the buoyancy of the fluid medium.: Par. 0037). Dong does not disclose a holding pressure of the blank holder of less than 5 MPa or adjusting the holding pressure to more than 7 MPa according to a deep-drawing depth of the plate so that a cavity between the prefabricated plate blank and the male die is kept in a sealed state.
Yanagiya teaches a drawing method including placing a plate (21) on a female die (1), and applying a blank holding force to a blank holder (18-20) including adjusting the blank holding force on the blank holder according to a deep-drawing depth of the plate (When the blank holder 18 is lowered, the elastic bodies 19 are compressed and the holding force is increased: Machine translation, Page 5) in order to prevent wrinkling of the product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blank holder of Dong, the elastic body (19) and auxiliary blank holder (20) of Yanagiya, so that wrinkling of the product can be prevented. While Yanagiya is silent to the specific pressure of the blank holders and therefore wherein, the blank holder applies a blank holding force of less than 5 MPa the blank holder adjust the blank holding force to more than 7 MPa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a blank holding pressure in S1 such that the blank is properly held on the female die including any pressure less than 5 MPa to a minimum pressure when the blank holder is just touching the blank in S1 and then to increase the holding force to more than 7 MPa in S2 based on the pressure required to prevent wrinkling and form the component. Establishing a working range of the pressure of the blank holder would be within the level of ordinary skill in the art and further depend on the force and area exerted by the blank holder.
Further, Dong is silent to cooling the male die to a temperature of lower than -160°C by filling the solution cavity in the male die with an ultra-low temperature medium. However, Liu teaches a drawing method for an aluminum-lithium alloy including a male die with a cavity (Fig. 1), female die, and blank holder and cooling the male die to a temperature of lower than -160°C by filling the solution cavity in the male die with an ultra-low temperature medium (Use liquid nitrogen as the coolant 1, while the punch, the die, the blank holder and the 2195 aluminum-lithium alloy plate 3 are cooled to 93K - Example 3) using an ultra-low temperature medium for cooling the punch, die, blank holder, and aluminum alloy (Use liquid nitrogen as the coolant 1, while the punch, the die, the blank holder and the 2195 aluminum-lithium alloy plate 3 are cooled to 93K - Example 3) in order to improve the plasticity of aluminum alloy materials, overcome the problem of forming and cracking of complex-shaped plate-like components, and significantly improve the forming limit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the male die to a temperature of lower than -160°C by filling a solution cavity in the male die with an ultra-low temperature medium in the method of Dong, as taught by Liu, in order to improve the plasticity of aluminum alloy materials, overcome the problem of forming and cracking of complex-shaped plate-like components, and significantly improve the forming limit (Liu - Example 3). Examiner notes that while both Dong and Liu are silent to using a booster pump to supply and circulate the fluid, Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a pump would need to be used in order to “inject” the fluid disclosed in Dong.
Further, Dong does not disclose wherein the formed component has positive and negative curvatures. However, Schulze teaches a male die (Fig. 4, #2), female die (Fig. 4, #1), and forming a workpiece using a fluid under pressure (See Fig. 4), wherein the formed component has positive and negative curvatures (See Fig. 4) based on the desired shape to be formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the female die of Dong such that the finished workpiece has positive ad negative curvatures, as taught by Schulze, based on the desired shape to be formed.
Regarding Claim 2, the combination of Dong, Yanagiya, Liu, and Schulze teach all elements of the claimed invention as stated above. Dong further discloses wherein the male die has a cambered surface (See Fig. 5. Examiner notes that there is a camber or curve at the transition from the bottom of the punch to the side of the punch). Schulze further teaches wherein the female die has positive and negative curvatures (See Fig. 4).
Regarding Claim 4, the combination of Dong, Yanagiya, Liu, and Schulze teach all elements of the claimed invention as stated above. Liu further teaches wherein the solution cavity is communicated with a low-temperature vessel (1) and the booster pump through a circulation path (See Fig. 1), and the low-temperature vessel stores the ultra-low temperature medium (See Fig. 1. “Use liquid nitrogen as the coolant 1, while the punch, the die, the blank holder and the 2195 aluminum-lithium alloy plate 3 are cooled to 93K - Example 3.”) Further, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the medium in the male die/cavity of Dong and Liu would come from a source/vessel and be supplied via a circulation path/path from the source to the male die in order to supply the fluid.
Regarding Claim 5, the combination of Dong, Yanagiya, Liu, and Schulze teach all elements of the claimed invention as stated above. As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a pump would need to be used in order to “inject” the fluid disclosed in Dong. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the pressure of the pump to a workable range, such as that of no more than 100MPa, based on the design of system including length of piping, pressure losses, etc., as well as the required force forming the aluminum alloy, which would also be based on the thickness of the material. Discovering an optimal or workable range is within the level or ordinary skill in the art.
Regarding Claim 6, the combination of Dong, Yanagiya, Liu, and Schulze teach all elements of the claimed invention as stated above. Liu further teaches wherein the ultra-low temperature medium is liquid nitrogen, liquid argon, or liquid helium (The liquid nitrogen described in this embodiment can also be replaced by liquid helium - Example 3).
Regarding Claim 7, the combination of Dong, Yanagiya, Liu, and Schulze teach all elements of the claimed invention as stated above. Dong further discloses wherein the plate is a rolled aluminum alloy selected from Al-Li alloy, Al-Cu alloy, Al-Mg-Si alloy, or Al-Zn alloy (Aluminum-lithium alloy: Par. 0020). Liu further teaches an aluminum alloy (Preferably, the aluminum alloy plate may be one of an Al-Cu alloy plate, an Al-Mg-Si alloy plate, an Al-Zn-Mg-Cu alloy plate, and an Al-Li alloy plate: Par. 0024). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plates of Dong and Liu by rolling an aluminum slab as a known method of producing aluminum workpieces for drawing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799